                        Case 20-50684-BLS           Doc 6      Filed 10/06/20     Page 1 of 1

                          UNITED STATES BANKRUPTCY COURT
                                   District of Delaware
                               824 Market Street, 3rd Floor
                                  Wilmington, DE 19801
In Re:                                                       Bankruptcy Case No.: 18−11736−BLS
Heritage Home Group LLC
      Debtor                                                 Bankruptcy Chapter: 7
__________________________________________

Alfred T. Giuliano

        Plaintiff                                            Adv. Proc. No.: 20−50684−BLS

        vs.

Classic Design Services, Inc.

        Defendant(s)

                                               ENTRY OF DEFAULT

      It appears from the record that the following defendant(s) failed to plead or otherwise defend in this case as
required by law.

           Defendant's Name: Classic Design Services, Inc.




        Therefore, default is entered against the defendant(s) as authorized by Federal Rule of Bankruptcy Procedure
7055.




                                                                     Una O'Boyle, Clerk of Court


Date: 10/6/20                                                    By: Lesa Neal, Deputy Clerk




(VAN−431)
